UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 8, 2016 PATRIOT NATIONAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Connecticut 000-29599 06-1559137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Bedford Street, Stamford, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203)324-7500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item5.07. Submission of Matters to a Vote of Security Holders. On November 8, 2016, Patriot National Bancorp, Inc. (“Patriot”) held its 2016 Annual Meeting of Shareholders. Thematterslisted below were submitted to avote ofthe shareholders. Patriot’s majority shareholder,which beneficially owns approximately 77% of its outstanding voting stock, voted in favor of these resolutions.The final results of the shareholdervoteare as follows: (1) To elect five (5)directors to serve until Patriot’s Annual Meeting of Shareholders to be held in 2017 and until their successors are elected. The results of the voting were as follows: NAME OF DIRECTOR VOTES FOR VOTES WITHHELD BROKER NON-VOTES Michael A. Carrazza 0 0 Edward N. Constantino 0 0 Raymond B. Smyth 0 0 Emile Van den Bol 0 0 Michael J. Weinbaum 0 0 (2) To ratify the appointment of BDO USA, LLP to serve as the independent registered public accounting firm for Patriot for the 2016 fiscal year. The results of the voting were as follows: VOTES FOR VOTES AGAINST 0 ABSTAINED 0 BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRIOT NATIONAL BANCORP, INC. Date: November 11, 2016 By: /s/ Neil McDonnell Neil McDonnell Executive Vice President & Chief Financial Officer
